Citation Nr: 0205844	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-32 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with aortic valve stenosis, postoperative, and/or aortic 
valve disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for coronary 
artery disease with aortic stenosis, postoperative. 

The veteran filed a notice of disagreement with the above 
decision in December 1994 in compliance with the applicable 
regulations requiring that appellate review be initiated by a 
notice of disagreement and completed by a substantive appeal, 
VA Form 9, filed after a statement of the case is furnished 
to the appellant.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2001).  A statement of the case was issued 
in April 1995 and he was notified that he had 60 days to 
complete his appeal by filing a substantive appeal.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.302(b)(2001).  Less than one month later, in May 1995, 
the RO received a letter from the veteran referencing the 
statement of the case and arguing that records showed 
continuity of his present condition back to within one year 
of discharge.  Although a VA Form 9, Appeal to Board of 
Veterans' Appeals, was not received until October 1995, the 
Board finds that the May 1995 statement was a timely filed 
substantive appeal to the November 1994 rating decision as it 
responds to the statement of the case and sets forth 
"specific arguments relating to errors of fact or law" as 
required by 38 C.F.R. § 2.202 (2001).  The Board notes that 
the veteran has continuously prosecuted his appeal on the 
merits, notwithstanding language in his substantive appeal 
requesting that his claim be reopened with new and material 
evidence.



FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Aortic valve disease clearly and unmistakably preexisted 
service.

3.  Aortic valve disease did not worsen beyond the normal 
progression of the disease during service.

4.  Coronary artery disease is not shown in service or in the 
first post service year. 

5.  The veteran's coronary artery disease is not causally 
related to the aortic valve disease shown at service 
discharge.

6.  Coronary artery disease was first noted in the medical 
records in 1993 and is not shown to be related to active 
service.


CONCLUSIONS OF LAW

1.  Aortic valve disease clearly and unmistakably preexisted 
service, and the presumption of soundness on entry into 
service is rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

2.  Coronary artery disease with aortic valve stenosis, 
postoperative, and/or aortic valve disease was not incurred 
in or aggravated by military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Examination of the veteran at entry into service revealed no 
complaint or diagnosis of a heart condition.  Subsequent 
medical entries during service revealed no complaint or 
diagnosis pertinent to a heart condition.  Upon discharge a 
grade III/VI diastolic murmur at the left sternal border and 
the second right intercostal space with radiation to the neck 
was found and a cardiac murmur of undetermined etiology was 
diagnosed.  Blood pressure was 114/60.  A cardiology 
consultation, performed shortly thereafter, resulted in an 
impression of aortic insufficiency most likely due to a 
congenital bicuspid aortic valve.  

Following service, private medical records, beginning in 
1969, generally noted the veteran's heart murmur, but mostly 
with the notation "no symptoms."  In April 1976, the 
veteran's private physician found that there was no change in 
the veteran's cardiac status; however, he stated that the 
veteran still had mitral and aortic valvular damage, with a 
to-and-fro murmur noted at the aortic region and a systolic 
murmur noted at the apex.  The examiner stated he thought 
that this represented "continued involvement with congenital 
involvement."  An electrocardiogram in July 1979 was 
interpreted as "normal."  

Private records further show that in October 1982, the 
veteran underwent an echocardiogram, which was interpreted as 
suggestive of aortic valve disease with aortic regurgitation, 
an enlarged left ventricle, and mildly depressed left 
ventricle function.  In December 1989, the veteran underwent 
an additional echocardiogram, which was interpreted to reveal 
aortic cusp calcification and a diffuse increase in thickness 
of the left ventricular wall suggestive of left ventricular 
hypertrophy.  Doppler study results were said to be 
suggestive of aortic valve disease.  An August 1992 
echocardiogram was interpreted to reveal calcium deposits 
within the aortic cusps.  Separation of the cusps was noted 
with very restricted decreased motion.  Mild aortic 
regurgitation was also noted.  Decreased left ventricular 
wall thickness was said to be suggestive of mild left 
ventricular hypertrophy.  An August 1993 echocardiogram was 
consistent with the previous diagnosis, and was also 
interpreted to reveal an increase of the left ventricular 
wall thickness suggestive of left ventricular hypertrophy.  A 
decrease in the aortic cusp separation was also noted.  Mild 
aortic regurgitation was again noted.  Subsequent records 
show continued monitoring of the veteran's heart conditions.

In November 1993, the veteran underwent an aortic valve 
replacement and a coronary artery bypass.  The discharge 
summary noted that the veteran presented with progressive 
aortic stenosis and coronary artery disease.  

In a January 1995 personal hearing, the veteran testified 
that prior to service, he had been very active in sports, and 
had never been found to have a murmur prior to his separation 
examination in service.

On VA examination in March 1998, the examiner reviewed the 
veteran's medical history and noted a history of "markedly 
elevated" blood cholesterol tests.  The veteran also related 
a history of smoking up to a pack a day from age 20 to age 
35, and denied any history of acute rheumatic fever.  The 
examiner found that the veteran had arteriosclerotic 
cardiovascular disease and calcific aortic stenosis with 
insufficiency, both now in post-operative status.  As to the 
etiology of the veteran's cardiac condition and any relation 
to service, the examiner stated the following:

[T]he veteran very likely had a cardiac 
murmur at the time of his enlistment 
physical examination in 1965, probably 
missed by the examining physician, but 
was detected at the time of his 
separation which was two years later.  It 
seems very unlikely to this examiner that 
the condition would have existed at the 
time of separation and not at the time of 
enlistment because there was no history 
of the veteran suffering from any 
condition such as acute rheumatic fever 
or other condition which would have 
resulted in the murmur which was 
described.  

He added that he thought it significant that the veteran had 
long-standing markedly elevated blood cholesterols, and there 
was a history of cigarette smoking.  The examiner then 
summarized that the veteran probably had a congenital aortic 
valve condition at the time of entrance into service, and 
through many years since service, developed in addition, 
evidence of arteriosclerotic disease involving both the 
aortic valve and the coronary arteries. 

In a March 2001 personal hearing, the veteran testified that 
he was not aware of any heart problem at the time of his 
entry into service or during service until his separation 
examination when he was told that he had a heart murmur.  He 
also testified that he had an employment examination in 1959 
and there was no mention of a murmur.

A May 2001 statement from the veteran's private physician 
noted that he was first seen in July 1992 when he had an 
aortic valve murmur, which later resulted in an aortic valve 
replacement and bypass.

In a January 2002 expert medical opinion, sought in response 
to questions posed by the Board on the etiology of the 
veteran's cardiac disorders, a VA physician identified as a 
chief of cardiology wrote that it was likely that the 
veteran's valve problem preceded his military service, but it 
was not possible to know with absolute certainty given the 
absence of any comment on the echocardiograms or the 
operative report that it was a congenital condition.  He 
stated that it was likely from a statistical standpoint that 
the veteran's valve disease was congenital, but it could also 
be acquired (rheumatic, inflammatory, etc.).  He added that 
aortic valve disease was progressive, so it was likely that 
it progressed during the veteran's two years of military 
service, just as it would have had he been a civilian at the 
time.  There was no evidence he developed symptoms during 
this time, and electrocardiogram showed no evidence of left 
ventricular hypertrophy.  Since no treatment would have been 
given at this time, there was no reason to believe that his 
condition was worsened by anything that was or was not done 
during or immediately after his military service.  As for the 
veteran's coronary artery disease, since there were no 
comments in the medical records regarding angina he had to 
assume that the coronary artery disease was discovered 
shortly before or at the time of his 1993 procedure.  He 
concluded that "[t]he development of coronary artery disease 
was most likely related to standard coronary risk factors 
such as cigarette smoking and lipid abnormalities and was 
unrelated to his valve problems."

VCAA

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).

The RO informed the veteran of the evidence needed to support 
his claim in the November 1994 rating decision.  The RO also 
provided the veteran a statement of the case in April 1995, 
and supplemental statements of the case in November 1995, 
June 2000 and May 2001.  Those documents informed the veteran 
of the regulatory requirements for establishing service 
connection, and the rationale for not granting service 
connection.  The veteran gave testimony in personal hearings 
in January 1995 and March 2001 and did not indicate that 
there was any additional evidence which had not been 
obtained.  In this regard, the Board notes that the veteran's 
representative has argued that the veteran was not informed 
of all the evidence he needed to submit in order to 
substantiate his claim, pointing out that he had not been 
informed that he should submit any and all examinations prior 
to military service, which would tend to support his 
contention that he did not have a heart murmur before 
entering service.  However, the veteran has testified that 
prior to being in service, he was not aware of any heart 
problem and no physical examination had ever indicated a 
problem with his heart.  The representative has not pointed 
to any specific examination or medical record prior to 
service which would show that he did not have a heart 
disorder, and the testimony of the veteran indicates that no 
such records exist.  There is no reasonable possibility that 
any preservice records would aid the veteran in 
substantiating his claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (development is not required if no benefit 
would accrue to the veteran).  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The veteran's representative has reviewed the 
claims file, and did not indicate that the veteran had any 
additional evidence to submit.  The Board finds, therefore, 
that VA has fulfilled its obligation to inform the veteran of 
the evidence needed to substantiate his claim.

The RO has obtained the service medical records, which, 
contrary to the statements of the veteran's representative, 
appear to be complete.  Notably, it is alleged that the 
examination at entry into service is missing; however, the 
report of his examination dated December 1965, and identified 
as being conducted for the purpose of induction into the U.S. 
Army is included in the service medical records.  The RO has 
also obtained records of the veteran's VA outpatient 
treatment , and in addition, the RO and the veteran have 
obtained private records of treatment for the veteran's heart 
condition dating from his separation from service.  

Finally, a VA examination of the veteran was conducted in 
March 1998, and in January 2002 the Board requested an expert 
medical opinion on the issue of entitlement to service 
connection for coronary artery disease with aortic stenosis, 
postoperative.  An opinion was received in January 2002.  A 
copy of the opinion was sent to the veteran's accredited 
representative in February 2002 who responded with a brief 
dated in April 2002.  The Board therefore concludes that all 
relevant evidence has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2001). Certain chronic 
disabilities, such as cardiovascular disease, will be 
presumed to be related to service if manifested to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

The veteran's cardiac condition is complicated by the 
development of two apparently distinct manifestations of 
cardiac pathology, a valve problem, and coronary artery 
disease.  Notwithstanding the veteran's assertions that his 
current coronary artery disease developed from the valve 
problem, which was first shown on his separation examination, 
as will be discussed in more detail below, the medical 
evidence shows that the coronary artery disease developed 
years later and was unrelated to the valve problem in 
service.  As the veteran is contending that the valve problem 
is merely an earlier symptom of his coronary artery disease, 
the Board will begin with an assessment of the valve problem, 
and then proceed to an evaluation of the coronary artery 
disease.

With regard to the veteran's aortic valve problem, the Board 
finds that, although not noted on his entry examination, the 
medical evidence of record clearly and unmistakably 
establishes that a heart valve disorder preexisted the 
appellant's period of military service.  This determination 
is supported by the cardiac consultation obtained in service 
which noted that the veteran's aortic insufficiency was most 
likely due to a congenital bicuspid aortic valve.  The 
veteran's private physician also noted in April 1976 that the 
results of an electrocardiogram represented congenital 
involvement.  Further it was the finding of the VA physician 
in reviewing the veteran's entire medical history in March 
1998 that the veteran "very likely had a cardiac murmur at 
the time of his enlistment physical."  He stated that it 
seemed unlikely that the condition would have existed at the 
time of separation and not at the time of enlistment in the 
absence of any evidence of a condition such as rheumatic 
fever which would resulted in the murmur.  In the January 
2002 expert opinion, the physician stated that although it 
was not possible to state with absolute certainty if the 
condition was congenital, it was likely that the veteran's 
valve problem preceded his military service.  Based on a 
review of all the evidence of record, including the 
statements of the veteran, the evidence of a preexisting 
valve disorder is unmistakable, and the presumption of 
soundness at entry has been rebutted.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) (2001); See also Vanerson v. 
West, 12 Vet. App. 254 (1999) (citing WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. ed. 1988 ) that "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable). 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c).  
However, service connection may be granted for a congenital 
disease or disorder, or a disorder that is present prior to 
service, if the disorder was aggravated in service.  
VAOPGCPREC 82-90 (1990).  Therefore, the Board must determine 
whether a valve condition was aggravated during service.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  In answering 
these questions, the Board turns to the January 2002 expert 
medical opinion which is the only medical evidence to 
specifically address these questions.  The physician noted 
that the veteran's aortic valve disease was progressive, so 
it was likely that it progressed during the veteran's two 
years of military service.  Therefore, the presumption of 
aggravation applies because there is evidence of an increase 
in the disorder during service.  However, he also noted that 
since he did not receive treatment in service, there was no 
reason to believe that the condition was worsened by anything 
that was or was not done during or immediately after his 
military service.  Moreover, he stated that the progression 
would have been the same even if the veteran were not in 
service.  The Board may reasonably infer from this statement 
a specific finding, that the only increase in the veteran's 
disability during service was due to the natural progression 
of the disease, since the physician is specifically 
discounting any other cause for increase.  As such, while the 
presumption of aggravation applies, it is rebutted by 
evidence in the form of the January 2002 expert opinion that 
clearly and unmistakably shows the worsening was due to 
nothing but the natural progress of the veteran's heart valve 
disease.  38 C.F.R. § 3.306(b) (2001); see Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000). 

Turning now to the question of the veteran's coronary artery 
disease with aortic stenosis, postoperative, which is the 
basis of the veteran's claim for service connection, the 
Board notes that there is no evidence of coronary artery 
disease during service or in the first year following 
service.  The only medical evidence tending to support such a 
link is the May 2001 statement from the veteran's private 
physician who noted that he had first seen the veteran in 
1992 when he had a valve murmur, "which later resulted in an 
aortic valve replacement and bypass."  Without any 
explanation or medical evidence to support this bare 
statement, the Board finds this inadequate to show a causal 
link between the veteran's valve disease and coronary artery 
disease with aortic stenosis, for which he later received 
surgery.  This is nothing more than a simple statement of 
sequential fact describing the veteran's overall condition at 
two separate periods of time.

In contrast, both the March 1998 VA examination and the 
January 2001 expert medical opinion were given following a 
complete review of the veteran's medical history and a 
medical basis is provided for their conclusions.  The 
examiner in the March 1998 examination concluded that the 
veteran had aortic valve disease during service, and many 
years later, developed in addition arteriosclerotic disease 
involving both the aortic valve and the coronary arteries.  
In other words, his coronary artery disease with aortic 
stenosis, postoperative, developed separately from his valve 
disease, although it eventually involved the same diseased 
valve.  In explaining the etiology of the veteran's coronary 
artery disease, the examiner felt it was significant that the 
veteran had long-standing markedly elevated cholesterols, and 
a history of cigarette smoking.  Likewise, the January 2002 
expert medical opinion found it likely that the coronary 
artery disease was discovered shortly before or at the time 
of the veteran's 1993 procedure.  Support for this conclusion 
was given by the fact that the medical records failed to note 
any complaint of angina.  The development of coronary artery 
disease was, the physician concluded, most likely related to 
standard coronary risk factors such as cigarette smoking and 
lipid abnormalities and was unrelated to the veteran's valve 
problems.  These reports are more thorough and complete than 
the May 2001 private physician's statement and therefore the 
most probative evidence of the etiology of the veteran's 
coronary artery disease with aortic stenosis, postoperative. 

The only evidence supporting the veteran's claim consists of 
his own statements made to VA in his pleadings, testimony, 
and as told to medical examiners by way of relating his own 
medical history.  In the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA of 2000), 
competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of the veteran's coronary artery disease with aortic 
stenosis, postoperative, is beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  

The Board concludes that the probative, competent evidence 
shows that the veteran's coronary artery disease with aortic 
stenosis, postoperative, was not shown until many years after 
service, and is not related to service or any incident of 
service.  The preponderance of the evidence is against the 
claim, and because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001)  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2001).


ORDER

Service connection for coronary artery disease with aortic 
stenosis, postoperative, and or/aortic valve disease is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

